DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Final Rejection
	The final rejection mailed 9/9/20 has been withdrawn and a new final rejection follows.
 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-3, 5-6, 11-13, and 15-16 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 20130155655 A1 ( Lee; Moungyoub et al.)


    PNG
    media_image1.png
    365
    401
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    330
    127
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    317
    314
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    455
    411
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    449
    269
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    499
    369
    media_image6.png
    Greyscale


Per claims 2 and 12, Lee teaches An organic EL display unit [10 and see §0031] comprising: a first plate like member including display device [11]; a second plate-like member [driver ICs, a left S-PCB 410, a right PCB 411, or board 420] comprising circuitry for display device control [see § 0137 ]; and one or more flexible sections coupling the first plate-like member and the second plate-like member to each other [401], wherein a curvature, indicating amount of deviation from a straight line, of the first plate-like member is larger than 0 [see figure 30 and §0139, a curved bar 500 having a curved shape corresponding to that of the display panel 11] and the curvature of the first plate-like member is larger than a curvature, indicating amount of deviation from a straight line, of the second plate-like member [the curvature is determined by the radius at any point on the curve; as the radius increases the curvature decreases;  since the circuit plate 410,411,420 are fixed and seated without gaps behind the display panels, the curvatures of the plate closest to center, i.e. the display panel 11 is larger than the plate furthest from the center, i.e. the driver plates], wherein both the first plate-like member and the second plate-like member are curved in the same direction [see figure 30].
Per claims 3 and 13, Lee teach the organic EL display unit according to claim 2, wherein the one or more flexible sections comprise two or more wiring sections [since the wiring sections are not clearly defined, the two or more wiring sections are inherent as the wires on films are attached to the scan/data lines for driving a multi-pixel display].  
Per claims 5 and 15, Lee teaches the organic EL display unit according to claim 2, further comprising at least one holding section [500] attached to a supporting member [12, see §0141], which is attached to one side of the first plate-like member [backside side of 11], wherein the at least one holding section comprises a locking section at both ends of the holding section for supporting the second plate-like member [501, see §0142].  
Per claims 6 and 16, Lee teaches the organic EL display unit according to claim 5, wherein the second plate- like member is disposed on a back surface side of the first plate-like member [see figure 29].  
Per claim 11, Lee teaches the display unit according to claim 2, wherein second plate- like member is flat prior to attachment to the first plate-like member [see figure 28 with a flat circuit board 410-411 and curved display in figure 30].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20130155655 A1 ( Lee; Moungyoub et al.) in view of US 6927834 B2 (Deary; Randall J. et al.)
Per claim 4 and 14, Lee teaches the organic EL display unit according to claim 2.  Lee lacks a thermal expansion coefficient of the first plate-like member being smaller than that of the second plate-like member.  However, it was common knowledge to use material based upon coefficient of thermal expansion of tightly packaged layers in order to prevent decoupling and cracking of the layers.  Deary further teaches that the shape of the coupling layers matters when considering thermal expansion of coupled layers.  Therefore, prior to the filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine common knowledge and Deary with Lee. 
Claim 7 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20130155655 A1 ( Lee; Moungyoub et al.) 
Per claims 7 and 18, Lee teaches the organic EL display unit according to claim 5.  Lee lacks an explicit teaching that the width of the interior gap of the at least one locking section (W1) is larger than a thickness of the second plate-like member.  However, in order to prevent warping or cracking of the circuit boards, it was have been common knowledge and routine skill in the art to incorporate a larger gap than the thickness of the circuit board.  Therefore, prior to the filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Claim 8-10, 17, and 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20130155655 A1 ( Lee; Moungyoub et al.) in view of US 20080088768 A1 (Kohno; Akifumi).


    PNG
    media_image7.png
    363
    446
    media_image7.png
    Greyscale

Per claims 8, 17, and 19, Kohno et al. teach the organic EL display unit according to claim 3.  Lee lacks the IC chips attached to each of the wiring sections and wherein the two or more wiring sections each include two parallel sections with respect to the first plate-like member and a vertical section connecting these parallel sections to each other.  However, it was common knowledge and Kohno teach forming the IC chips onto a flexible wiring tape and wherein the two or more wiring sections each include two parallel sections with respect to the first plate-like member and a vertical section connecting these parallel sections to each other.  See Kohno’s figure 1.  Improve cell compactness would have been an expected benefit.  Therefore, prior to the filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.    Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine common knowledge and Kohno with Lee.
Per claims 9-10 and 20-21, Lee in view of common knowledge and Kohno teaches the organic EL display unit according to claim 8.  Lee et al. lack the IC chip on each of the wiring sections being in contact with a heat dissipation member, and a curvature of the heat dissipation member is equal to or larger than 0 and equal to or smaller than that of the first plate-like member.  Though, Lee does teach using heat dissipating plates.  See §0140.  However, it was common knowledge incorporate heat dissipating material in contact with IC chips in order to reduce damage due to heat. Matching the curvature of the display and circuit board would have been common 
Per claim 17, Kohno et al. teach the display unit according to claim 13, [see figure 1 and notches 105].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. Applicant’s amendment adds a further explanation of the curvature by including wherein a curvature, indicating amount of deviation from a straight line, of the first plate-like member is larger than 0 and the curvature of the first plate-like member is larger than a curvature, indicating amount of deviation from a straight line.  However, this additional limitation does not change the meaning of curvature.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871